         Case 4:18-cr-06011-EFS     ECF No. 114   filed 06/16/20   PageID.432 Page 1 of 3



 1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 2                                                                   EASTERN DISTRICT OF WASHINGTON



 3                                                                    Jun 16, 2020
                                                                          SEAN F. MCAVOY, CLERK
 4
                            UNITED STATES DISTRICT COURT
 5                         EASTERN DISTRICT OF WASHINGTON
 6

 7   UNITED STATES OF AMERICA,                    CASE NO. 4:18-CR-6011-EFS-1

 8                                Plaintiff,
                                                  ORDER DENYING WITH LEAVE
 9
                   v.                             TO RENEW DEFENDANT’S PRO
10                                                SE MOTION FOR
     CLIOFAS LOZANO,                              COMPASSIONATE RELEASE
11
                                  Defendant.
12

13
             On June 5, 2020, Defendant Cliofas Lozano filed a letter, which this Court
14
     construes as a Motion for Compassionate Release.1 Defendant seeks a
15
     compassionate release from Bureau of Prisons’ (BOP) custody in light of COVID-19.
16

17   Defendant does not identify what legal authority he relies on, but the Court

18   anticipates he seeks compassionate relief pursuant to 18 U.S.C. § 3582(c)(1).

19           Before a prisoner may seek court relief under § 3582(c)(1), the prisoner must
20
     seek administrative relief through the Bureau of Prisons or the warden of the
21
     defendant’s facility. Defendant did not advise if he sought administrative relief or
22

23

24

25
     1   ECF No. 113.
26




                                                                                        Order- 1
      Case 4:18-cr-06011-EFS     ECF No. 114    filed 06/16/20   PageID.433 Page 2 of 3



 1   whether thirty days has lapsed since the warden received his request, but simply
 2
     asks the Court to help him with the situation.
 3
           Without additional information, the Court denies Defendant’s motion with
 4
     leave to renew. If Defendant desires to file a new motion with the Court for
 5
     compassionate release, Defendant is encouraged to seek the assistance of his
 6

 7   previously appointed former counsel, Nicholas Marchi (509-545-1055). In addition,

 8   if Defendant files a subsequent motion for compassionate release, Defendant is
 9   encouraged to provide the Court with the following information and supporting
10
     documentation establishing extraordinary and compelling reasons for the
11
     requested compassionate release: 1) Defendant’s administrative request for
12
     sentence reduction submitted to the warden of the institution in which Defendant
13

14   is housed and the action taken by the warden (if any) on such request; 2)

15   Defendant’s medical conditions and related medical needs and medications; 3) his

16   projected release date, 4) his proposed release plan (Defendant is encouraged to
17
     discuss and develop his proposed release plan with his case manager); and 5) any
18
     other information to aid the Court in assessing whether compassionate relief is
19
     appropriate, such as the number of COVID-19 positive inmates and staff at the
20

21
     institution he is housed and what steps the institution has taken to minimize

22   exposure to COVID-19 and available medical treatment if Defendant contracts

23   COVID-19.
24

25

26




                                                                                 Order- 2
      Case 4:18-cr-06011-EFS     ECF No. 114    filed 06/16/20   PageID.434 Page 3 of 3



 1         Accordingly, IT IS HEREBY ORDERED: Defendant’s construed Motion for
 2
     Compassionate Release, ECF No. 113, is DENIED with leave to renew.
 3
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
 4
     provide copies to Defendant, all counsel (including Nicholas Marchi), and the U.S.
 5
     Probation Office.
 6

 7         DATED this     16th   day of June 2020.

 8
                                   s/Edward F, Shea
 9                                  EDWARD F. SHEA
10
                            Senior United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                                               Order- 3
